UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                          KERN, ALDYKIEWICZ, and MARTIN
                              Appellate Military Judges

                            UNITED STATES, Appellee
                                         v.
                        Private First Class RYAN A. REED
                          United States Army, Appellant

                                   ARMY 20110485

                      Headquarters, III Corps and Fort Hood
                          James L. Varley, Military Judge
                   Colonel Stuart W. Risch, Staff Judge Advocate

For Appellant: Colonel Patricia A. Ham, JA; Lieutenant Colonel Imogene M.
Jamison, JA; Major Jacob D. Bashore, JA; Major Mary E. Braisted, JA (on brief).

For Appellee: Major Robert A. Rodrigues, JA; Major Daniel D. Maurer, JA; Captain
Sean Fitzgibbon, JA (on brief).

                                      30 April 2013
                               ---------------------------------
                               SUMMARY DISPOSITION
                               ---------------------------------

Per Curiam:

       A military judge sitting as a general court-martial convicted appellant,
pursuant to his pleas, of desertion and absence without leave, in violation of Articles
85 and 86, Uniform Code of Military Justice, 10 U.S.C. §§ 885, 886 (2006)
[hereinafter UCMJ]. The military judge sentenced appellant to a bad-conduct
discharge, confinement for ten months, forfeiture of all pay and allowances, and
reduction to the grade of E-1. The convening authority approved the adjudged
sentence, and credited appellant with fourteen days of confinement against the
sentence to confinement.

       Appellant’s case is now before this court for review pursuant to Article 66,
UCMJ. Appellant alleges, inter alia, that he was denied his right to request deferral
of his adjudged forfeitures, adjudged reduction in grade, and automatic forfeitures.
On a standard post-trial and appellate rights advisement form, appellant indicated
that he wanted to request deferral of the foregoing, but contrary to appellant’s
expressed desires, the record fails to reveal that any such deferment requests were
ever presented to the convening authority. Furthermore, the appellate filings
indicate that appellant never changed his post-trial and appellate rights selections,
REED—ARMY 20110485

and while trial defense counsel requested the convening authority disapprove the
forfeitures in the case, there was no request to defer the automatic or adjudged
forfeitures or the reduction in rank. Accordingly, after reviewing the record and the
appellate filings, we will grant appellant the relief he requests. * See United States v.
Fordyce, 69 M.J. 501 (Army Ct. Crim. App. 2010) (en banc).

      The convening authority’s initial action, dated 23 March 2012, is set aside.
The record of trial is returned to The Judge Advocate General for a new staff judge
advocate recommendation and a new action by the same or different convening
authority in accordance with Article 60(c)–(e), UCMJ. In addition, appellant will
receive assistance from a new defense counsel.


                                         FOR THE
                                         FOR THE COURT:
                                                 COURT:




                                         MALCOLM H. SQUIRES, JR.
                                         MALCOLM H. SQUIRES, JR.
                                         Clerk of
                                               of Court
                                                  Court
                                         Clerk




*
 Appellant raises a second assignment of error which we do not reach in issuing this
decision.

                                            2